United States Court of Appeals
                                                                         Fifth Circuit

                                                                      FILED
                                                                    April 11, 2005
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                          _____________________                        Clerk
                               No. 04-51356
                          _____________________
UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
ABDON VENEGAS-CHAVEZ
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-1229-ALL
                          ---------------------

Before JOLLY, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

      IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the United States District Court for the Western

District of Texas, El Paso Division, for resentencing is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion in

the alternative to extend time to file appellee’s brief until 14

days from the Court’s denial of appellee’s motion to vacate and

remand is DENIED as unnecessary.


      *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.